[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
    Date of Sentence: November 22, 1991 Date of Application: December 20, 1991 Date Application Filed: December 24, 1991 Date of Decision: July 28, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven, Docket No. CR6-331109; CT Page 8343
Thomas Conroy, Esq., Defense counsel, for petitioner.
Robert O'Brien, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
The petitioner was convicted after a trial by jury of the following offenses:
1. Kidnapping, 1st Degree (C.G.S. Sec. 53a-92(a)(2)(a))
2. Sexual Assault (C.G.S. Sec. 53a-70(a))
3. Assault, 2nd Degree (C.G.S. Sec. 53a-60(a)(1))
He was sentenced to concurrent twenty (20) year terms for the Sexual Assault and Kidnapping Counts, and a concurrent term of five (5) years for the Assault, thus his effective sentence was twenty (20) years.
The petitioner, 28 years of age at the time of sentencing, was convicted of accosting the 29 year old victim, the married mother of two children, of forcing her to the back of a convenience store, repeatedly punching her causing physical injury and forcibly raping her. Her continued screaming caused neighbors to call the police who caught the petitioner near the scene after a chase.
The petitioner has some eleven prior convictions including eight felonies. They include three convictions for Burglary, 3rd degree; one Burglary, 2nd degree; Robbery, 1st degree; Assault, 2nd degree; Escape, 1st degree; and Larceny, 1st degree. There are multiple misdemeanor convictions as well.
The petitioner asks the Review Division to consider that many of his past crimes were drug related and the present convictions are his first involving sexual assault.
The sentencing court noted that the petitioner has shown himself to be a threat to society, a statement clearly supported by his criminal record.
The victim in this case, who was a stranger to the petitioner, was badly beaten and brutally raped. These are crimes of a most serious nature and even without the added CT Page 8344 factor of a lengthy criminal record, call for a lengthy incarceration.
Reviewing this sentence in light of the nature of the crimes, the character and background of the petitioner, the need for public protection and the deterrent, rehabilitative, isolative and denunciatory purposes of a sentence, the Division finds the sentence imposed is appropriate and proportionate. It is affirmed.
JOSEPH J. PURTILL, JUDGE LAWRENCE C. KLACZAK, JUDGE RAYMOND R. NORKO, JUDGE
Purtill, Klaczak and Norko, JJ., participated in this decision.